DETAILED ACTION 
                                    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                        

                                                 Claim Objections
Claims 1-4 are objected to because of the following informalities:
Claims 1-4 recite “characterized in that”. Even though the phrase “characterized in that” is acceptable to use, the word - comprising - or - including - is preferable to use in order to comply with the U.S. practice.
Claims 1 and 3-4 recite "the cavity". It is suggested to amend as -- "the hollow cavity" -- for proper claim structure.  
Claims 2-4 recite “a moisture permeable device” in line 1 of each claim. It is suggested to amend as -- "the moisture permeable device" -- for proper claim structure.  
                                                                                
                                        Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


          Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nishino et al. (US 4,061,785).
In regards to claim 1, Nishino discloses a manufacturing method of a moisture permeable device (corresponding to a method of manufacture of highly absorbent material 14 such as a processed cellulose substance or pulp cotton; col.3, lines 48-50; col.2, lines 58-60), characterized in that said moisture permeable device comprises a first surface (upper separator 16 having the holes 15b; as can be seen in Figs. 12 and 14; col.7, lines 20-29) and a second surface (lower separator 16 having the holes 15b; as can be seen in Figs. 12 and 14; col.7, lines 20-29) corresponding to each other (absorbent material 14, placed between each layer of the vegetables; as can be seen in Fig. 14; col.7, lines 20-29), 
            at least parts of said first surface and second surface define a hollow cavity (a hollow cavity where absorbent material 14 is placed between the first surface and second surface in multiple layers; as can be seen in Fig. 14; col.7, lines 4-10 and 20-29), and through-holes (holes 15b; Figs. 12 and 14; col.7, lines 4-10) are provided at regions of said first surface and second surface defining the cavity (as can be seen in Figs. 12 and 14; col.7, lines 4-10), the method comprising the steps of: adding (added to) a tackifier (corresponding to surface active agent, i.e., anionic or non-anionic that function as tackifier; col.3, lines 49-53) into a regenerated fibre slurry (corresponding to a processed pulp slurry; col.3, lines 49-53; col.2, lines 58-60): (placed or added) the regenerated fibre slurry (processed pulp slurry) into the cavity (placed between; col.7, lines 4-10 and 27): and squeezing (applying pressure; col.4, lines 45-47), drying (is dried ;col.3, lines 52 and 60-62), but fails to explicitly teach smoothing the surface (by rotating impact grinder). 
However, it is part of the post manufacturing process to smoothing the surface of the product after finishing product to for example enhance their properties such as wear resistance and improve appearance.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify the method of Nishino, to add the post manufacturing process of smoothing the surface of the product to enhance their properties such as wear resistance and improve appearance.
In regards to claim 3, Nishino meets the claim limitations as disclosed above in the rejection of claim 1. Further, Nishino teaches characterized in that in the step of pouring (adding) the regenerated fibre slurry (processed pulp slurry) into the cavity (as can be seen in Fig. 14), the moisture permeable device is immersed (is dipped in; col.3, lines 58-60) in the regenerated fibre slurry (processed pulp slurry) to enable the slurry to be naturally poured into the cavity (refer to col.3, lines 58-63).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nishino et al. (US 4,061,785) in view of Haile (US 2002/0188042).
In regards to claim 2, Nishino meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach characterized in that said tackifier is high-gluten starch.  
(refer to par. 34).  
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify the method of Nishino, to use tackifier as high-gluten starch as taught by Haile in order to bind together many kinds of materials and improve permeability and wetting and to increase water-holding capacity (refer to pars. 2 and 21 of Haile).                                   

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nishino et al. (US 4,061,785) in view of Karason et al. (US 2004/0077979).
In regards to claim 4, Nishino meets the claim limitations as disclosed above in the rejection of claim 1. Further, Nishino teaches characterized in that in the step of pouring (adding) the regenerated fibre slurry (processed pulp slurry) into the cavity (as can be seen in Fig. 14), but fails to explicitly teach the regenerated fibre slurry being pressure-injected into the cavity by a syringe. Karson teaches a method of applying the product by pressure-injecting into the cavity by a syringe (refer to par. 54; Fig. 7).  
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify the method of Nishino, to use pressure-injected into the cavity by a syringe as taught by Karson in order to be inserted into the passageway 14 that includes a plurality of apertures 24 defined along a distal portion thereof (refer to par. 45 of Karson).
                                   
                                                 

                                                   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/
Examiner, Art Unit 3763
/CASSEY D BAUER/Primary Examiner, Art Unit 3763